DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10-01-2021 have been fully considered but they are not persuasive. 

Applicant respectfully submits that the Office Action of July 21, 2021, has not shown how
the combination of Ho and Tiirola discloses, teaches, or suggests, all claimed features. This
includes the feature(s) of (emphasis added): “the at least one contention slot associated with resource of a subsequent fixed frame period," and "the fixed frame period comprising a channel
occupancy time (CoT) allocated for transmitting data, an idle period in the fixed frame period
after the CoT, and the at least one contention slot within the CoT," as recited in (amended) independent claim 1 (Remarks, pg.15, lines 20-25).
The Examiner respectfully disagrees
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, and as indicated (Slots in Fig.2) for determining a reservation signal here the contention slot being situated before an idle guard/  period (Gtn (GTO). Hooli- Fig.1 however further describes subsequent fixed frame periods consisting of a Channel Occupancy Times each followed by an Idle Period. Hooli also remedies  Ho deficiency of a the fixed frame period and the subsequent fixed frame period having a  same duration and the fixed frame period is of an unlicensed spectrum and detecting whether a channel reservation signal associated with a higher priority node is within the at least one contention slot; and determining whether to transmit a communication via the resource, wherein the communication is transmitted via the resource, if the channel reservation signal is not detected, and wherein the communication is not transmitted via the resource, if the channel reservation signal is detected- Hooli Fig1, ¶0051- 1st sentence; Hooli ¶0059- 1st 2nd and 3rd sentences.
Based on this assessment it is believed that the 103 rejection of claims 1, 3-10, 12-19, and 21-30 over the prior art stands.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claim 1, 3-10, 12-19, and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al (US 20100195664) in view of Hooli et al (WO 2016048798)
As to claim 1 Ho discloses a method of wireless communication, comprising: monitoring at least one contention slot within a fixed frame period (Ho Fig. 2 and 3,¶0042; ¶0049- last sentence), the at least one contention slot associated with a resource of a subsequent fixed frame period (Ho ¶0042- use contended allocation), the fixed frame period comprising a channel occupancy time (CoT) allocated for transmitting data (Ho 312 and/or 308 of Fig.3 ¶0043- Scheduled allocation interval 308- Channel Occupancy Time), an idle period (Ho ¶0043- GTn (GTO)), and the at least one contention slot within the CoT (Ho- slots in Fig.2-CCA result- busy and Fig.3- for determining a reservation signal and the contention slot being before an idle/guard period  GTn (GTO)- ¶0043), wherein the monitoring comprises monitoring the at least one contention slot within a portion of the fixed frame period occurring before the idle period (Ho ¶0043- 5th sentence- The node must end its transmission in the current contented allocation so that the last transmission in the allocation is complete at least a designated nominal guard time (GTO before the end of the allocation or the current RAP): 
Ho however is silent wherein the idle period is in the fixed frame period after the CoT and the fixed frame period and the subsequent fixed frame period have a same duration and the fixed frame period is of an unlicensed spectrum and detecting whether a channel reservation signal associated with a higher priority node is within the at least one contention slot; and determining whether to transmit a communication via the resource, wherein the communication is transmitted via the resource, if the channel reservation signal is not detected, and wherein the communication is not transmitted via the resource, if the channel reservation signal is detected. However in analogous art Hooli cures these deficiencies:  (Hooli Fig1, ¶0051- 1st sentence- there can be a fixed frame period of for example 10ms- as shown subsequent fixed frame periods have the same duration. The frame period includes the Channel Occupancy time  (i.e the transmission) and idle period -Fig.1 showing the idle period after the CoT; ¶0047- LBT procedures with multiple operators sharing the same unlicensed spectrum; ¶0071-1st and 2nd sentences- the CCA slot can indicate a cell priority when compared to other neighboring cells when reserving the channel. Nodes with higher CCA slots effectively; Hooli ¶0059- 1st sentence- network node can perform CCA/LBT- in other words determine to transmit a communication via the resource; Hooli¶0059- 2nd and 3rd sentences). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Ho’s teaching with that of Hooli for the purpose of facilitating LBT and CCA in unlicensed spectrum (Hooli ¶0047).

As to claim 3 the combined teachings of Ho and Hooli  disclose the method of claim 2 claim 1, wherein the monitoring further comprises monitoring the at least one contention slot within a portion of the fixed frame period occurring immediately before the idle period (Ho 312 of Fig.3)

As to claim 4 the combined teachings of Ho and Hooli  disclose the method of claim 1, wherein the detecting comprises detecting at least one of a reservation request (RRQ) or a reservation response (RRS Hooli 245 of Fig.2, ¶0064- start transmitting reservation signal from the beginning of the next CCA), and wherein the channel reservation signal associated with the higher priority node is one of the RRQ or the RRS (Hooli ¶0071-1st and 2nd sentences- the CCA slot can indicate a cell priority when compared to other neighboring cells  when reserving the channel . Nodes with higher CCA slots effectively have higher priority)

As to claim 5 the combined teachings of Ho and Hooli disclose the method of claim 1, wherein the monitoring is performed by a node when the node is a lesser priority node of the subsequent fixed frame period and the node occupies the CoT of the fixed frame period (Hooli ¶0071- 1st sentence- relative index of CCA slot can indicate a current cell priority Ho ¶0043- 3rd sentence- Scheduled allocation interval 308 is assigned to a node).

As to claim 6 the combined teachings of Ho and Hooli disclose the method of claim 1, wherein the determining further comprises contending for the resource of the subsequent fixed frame period by transmitting a contending channel reservation signal in the at least one contention slot of the fixed frame period wherein the at least one contention slot is belonging to the node(Ho Fig.3, ¶0043- use contended allocation) .

As to claim 8 the combined teachings of Ho and Hooli disclose   (Original) The method of claim 7, wherein the contending is performed when the node is a higher priority node of the subsequent fixed frame period (Hooli ¶0071- 2nd to last sentence- nodes with earlier CCA slots  effectively have higher priority when accessing the spectrum ).

As to claim 9 the combined teachings of Ho and Hooli disclose the method of claim 7, wherein the contending comprises transmitting the contending channel reservation signal before processing the channel reservation signal associated with the higher priority node (Hooli ¶0071-1st and 2nd sentences), and wherein the contending results in multiple nodes respectively transmitting multiple channel reservation signals within the fixed frame period. (Hooli Fig.3 ¶0068-¶0069- cells conduct CCA followed by reservation signals.).

As to claim 10 Ho discloses a wireless communication device comprising (Ho Fig.5):a transceiver; a memory; and a processor coupled to the transceiver and the memory (Ho ¶0049- 4th sentence), wherein the processor and memory are configured to: monitor at least one contention slot within a  (Ho Fig. 2, ¶0022 and Fig. 3,¶0042; ¶0049- last sentence), wherein the fixed frame period comprises a channel occupancy time (CoT) allocated for transmitting data( Ho 312 and/or312 of Fig.3 ¶0043- Scheduled allocation interval 308- Channel Occupancy Time); the idle period (Ho ¶0043- GTn), and the at least one contention slot (Ho- slots in Fig.2-CCA result- busy and 309 of Fig.3) the at least one contention slot within the CoT associated with a resource of a subsequent fixed frame period (Ho ¶0043- 1st and 2nd  sentences);
Ho however is silent wherein the idle period is in the fixed frame period after the CoT and the fixed frame period and the subsequent fixed frame period have a same duration and the fixed frame period is of an unlicensed spectrum and detecting whether a channel reservation signal associated with a higher priority node is within the at least one contention slot; and initiate transmission of a communication via the resource using the transceiver, in response to a determination that the channel reservation signal is not detected, and not initiate transmission of the communication via the resource, in response to a determination that the channel reservation signal is detected. However in analogous art Hooli cures these deficiencies: (Hooli Fig1, ¶0051- 1st sentence- there can be a fixed frame period of for example 10ms ¶0047- LBT procedures with multiple operators sharing the same unlicensed spectrum; The frame period includes the Channel Occupancy time  (i.e the transmission) and idle period -Fig.1 showing the idle period after the CoT; ¶0071-1st and 2nd sentences- the CCA slot can indicate a cell priority when compared to other neighboring cells  when reserving the channel . Nodes with higher CCA slots effectively; Hooli ¶0059- 1st sentence- network node can perform CCA/LBT- in other words determine to transmit a communication via the resource; Hooli¶0059- 2nd and 3rd sentences). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Ho’s teaching with that of Hooli for the purpose of facilitating LBT and CCA in unlicensed spectrum (Hooli ¶0047).
As to claim 12 the combined teachings of Ho and Hooli  disclose the wireless communication device of claim 10, wherein the processor and memory are configured to monitor the at least one contention slot within a portion of the fixed frame period occurring immediately before the idle period (Ho 312 of Fig.3).

As to claim 13 the combined teachings of Ho and Hooli disclose the wireless communication device of claim 10, wherein the processor and memory are configured to detect at least one of a reservation request (RRQ) or a reservation response (RRS) (Hooli 245 of Fig.2, ¶0064- start transmitting reservation signal from the beginning of the next CCA), and wherein the channel reservation signal associated with the higher priority node is one of the RRQ or the RRS (Hooli ¶0071-1st and 2nd sentences- the CCA slot can indicate a cell priority when compared to other neighboring cells  when reserving the channel . Nodes with higher CCA slots effectively have higher priority).

As to claim 14 the combined teachings of Ho and Hooli disclose the wireless communication device of claim 10, wherein the processor and memory are configured to monitor the at least one contention slot based on a priority associated with a node (Hooli ¶0071- indicating a current cell priority), and wherein the processor and memory are further configured to monitor the at least one contention slot when the node is a lesser priority node of the fixed frame period (Hooli ¶0071- 1st sentence- relative index of CCA slot can indicate a current cell priority.

As to claim 15 the combined teachings of Ho and Hooli disclose the wireless communication device of claim 10, wherein the processor and memory are configured to contend for the resource of the subsequent fixed frame period by a node  transmitting a contending channel reservation signal in (Ho Fig.2, ¶0040, Fig.3, ¶0043- use contended allocation).

As to claim 17 the combined teachings of Ho and Hooli disclose the wireless communication device of claim 16, wherein the processor and memory are configured to contend for the resource of the subsequent fixed frame period when the node is a higher priority node of the subsequent fixed frame period (Hooli ¶0071- 2nd to last sentence- nodes with earlier CCA slots effectively have higher priority when accessing the spectrum)..

As to claim 18 the combined teachings of Ho and Hooli disclose the wireless communication device of claim 16, wherein the processor and memory are configured to transmit the contending channel reservation signal before the processor processes the channel reservation signal associated with the higher priority node (Hooli ¶0071-1st and 2nd sentences), and wherein contending for the resource of the subsequent fixed frame period results in multiple nodes respectively transmitting multiple channel reservation signals within the fixed frame period (Hooli Fig.3 ¶0068-¶0069- cells conduct CCA followed by reservation signals.).

As to claim 19 Ho discloses an apparatus for wireless communication, comprising: means for monitoring at least one contention slot within a fixed frame period and prior to an idle time of the fixed frame period(Ho Fig. 2, ¶0022 and Fig. 3,¶0042; ¶0049- last sentence), wherein the fixed frame period comprises a channel occupancy time (CoT) allocated for transmitting data, the idle period, and the at least one contention slot (Ho 312 and/or312 of Fig.3; Ho ¶0043- GTn Ho- slots in Fig.2-CCA result =busy and 309 of Fig.3); the at least one contention slot within the  (Ho ¶0043- 1st and 2nd  sentences); 
Ho however is silent wherein the idle period is in the fixed frame period after the CoT and  the fixed frame period and the subsequent fixed frame period have a same duration and where the fixed frame is of an unlicensed spectrum and  means for detecting whether a channel reservation signal associated with a higher priority node is within the at least one contention slot; and means for determining whether to transmit a communication via the resource, wherein the communication is transmitted via the resource, if the channel reservation signal is not detected, and wherein the communication is not transmitted via the resource, if the channel reservation signal is detected. However in an analogous art Hooli remedies this deficiency: (Hooli Fig1, ¶0051- 1st sentence- there can be a fixed frame period of for example 10ms; The frame period includes the Channel Occupancy time  (i.e the transmission) and idle period -Fig.1 showing the idle period after the CoT; ¶0047- LBT procedures with multiple operators sharing the same unlicensed spectrum; ¶0071-1st and 2nd sentences- the CCA slot can indicate a cell priority when compared to other neighboring cells when reserving the channel . Nodes with higher CCA slots effectively; Hooli ¶0059- 1st sentence- network node can perform CCA/LBT- in other words determine to transmit a communication via the resource; Hooli¶0059- 2nd and 3rd sentences). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Ho’s teaching with that of Hooli for the purpose of facilitating LBT and CCA in unlicensed spectrum (Hooli ¶0047).

As to claim 21 the combined teachings of Ho and Hooli disclose the  apparatus of claim 19, wherein the means for detecting is configured to detect at least one of a reservation request (RRQ) or a reservation response (RRS), RRS Hooli 245 of Fig.2, ¶0064- start transmitting reservation signal from the beginning of the next CCA) and wherein the channel reservation signal associated with the Hooli ¶0071-1st and 2nd sentences- the CCA slot can indicate a cell priority when compared to other neighboring cells  when reserving the channel . Nodes with higher CCA slots effectively have higher priority).

As to claim 22 the combined teachings of Ho and Hooli disclose the apparatus of claim 19, wherein the means for monitoring is configured to monitor the at least one contention slot based on a priority associated with a node (Hooli ¶0071- indicating a current cell priority), and wherein the means for monitoring is further configured to monitor the at least one contention slot when the node is a lesser priority node of the fixed frame period(Hooli ¶0071- 1st sentence- relative index of CCA slot can indicate a current cell priority. 

As to claim 23 the combined teachings of Ho and Hooli disclose the apparatus of claim 19, wherein the means for determining is configured to contend for the resource of the subsequent fixed frame period by transmitting a contending channel reservation signal in the fixed frame period(Ho Fig.3, ¶0043- use contended allocation).

As to claim 24 the combined teachings of Ho and Hooli disclose the apparatus of claim 23, wherein the means for determining is configured to contend for the resource of the subsequent fixed frame period according to a priority associated with a node(Ho Fig.3, ¶0043- use contended allocation).
.

As to claim 25 Ho discloses a non-transitory computer-readable medium storing computer-executable code(Ho ¶0050- 3rd sentence), comprising code for causing a wireless communication device to: monitor at least one contention slot within a fixed frame period (Ho Fig. 2, ¶0022 and Fig. 3,¶0042; ¶0049- last sentence); the at least one contention slot associated with a resource of a subsequent fixed frame period Ho ¶0043- 1st and 2nd  sentences); the fixed frame period comprising a channel occupancy time (CoT) allocating  for transmitting data, an idle period, and the at least one contention slot(Ho 312 and/or312 of Fig.3; Ho ¶0043- GTn Ho- slots in Fig.2-CCA result =busy and 309 of Fig.3¶0043- Scheduled allocation interval 308- Channel Occupancy Time); wherein the monitoring comprises monitoring the at least one contention slot within a portion of the fixed frame period occurring before the idle period (Ho 312 of Fig.3):
Ho however is silent wherein the idle period is in the fixed frame period after the CoT and the fixed frame period and the subsequent fixed frame period have a same duration and where the fixed frame period is of an unlicensed spectrum and detecting whether a channel reservation signal associated with a higher priority node is within the at least one contention slot; and determine whether to transmit a communication via the resource, wherein the communication is transmitted via the resource, if the channel reservation signal is not detected, and
wherein the communication is not transmitted via the resource, if the channel reservation signal is detected... Incidentally in an analogous art Hooli remedies this deficiency: (Hooli Fig1, ¶0051- 1st sentence- there can be a fixed frame period of for example 10ms;¶0047- LBT procedures with multiple operators sharing the same unlicensed spectrum; ¶0071-1st and 2nd sentences- the CCA slot can indicate a cell priority when compared to other neighboring cells  when reserving the channel . Nodes with higher CCA slots effectively; Hooli ¶0059- 1st sentence- network node can perform CCA/LBT- in other words determine to transmit a communication via the resource; Hooli¶0059- 2nd and 3rd sentences). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Ho’s teaching with that of Hooli for the purpose of facilitating LBT and CCA in unlicensed spectrum (Hooli ¶0047).

As to claim 26 the combined teachings of Ho and Hooli disclose the non-transitory computer-readable medium of claim 25, wherein the code comprises code for causing the wireless communication device to monitor the at least one contention slot based on a priority associated with a node(Hooli ¶0071- indicating a current cell priority), and wherein the code comprises code for causing the wireless communication device to monitor the at least one contention slot when the node is a lesser priority node of the fixed frame period(Hooli ¶0071- 1st sentence- relative index of CCA slot can indicate a current cell priority).

As to claim  27 the combined teachings of Ho and Hooli disclose the non-transitory computer-readable medium of claim 25, wherein the code comprises code for causing the wireless communication device to contend for the resource of the subsequent fixed frame period by transmitting a contending channel reservation signal in the fixed frame period(Ho Fig.3, ¶0043- use contended allocation).

As to claim 28 the combined teachings of Ho and Hooli disclose the non-transitory computer-readable medium of claim 27, wherein the code comprises code for causing the wireless communication device to contend for the resource of the subsequent fixed frame period according to a priority associated with a node. (Ho Fig.3, ¶0043- use contended allocation).

As to claim 29 the combined teachings of Ho and Hooli disclose the non-transitory computer-readable medium of claim 28, wherein the code comprises code for causing the wireless communication device to contend for the resource of the subsequent fixed frame period only if the node is not a lowest priority node of the fixed frame period. (Hooli ¶0071- 2nd to last sentence- nodes with earlier CCA slots effectively have higher priority when accessing the spectrum)..

As to claim 30 the combined teachings of Ho and Hooli disclose the non-transitory computer-readable medium of claim 28, wherein the code comprises code for causing the wireless communication device to transmit the contending channel reservation signal before processing the channel reservation signal associated with the higher priority node(Hooli ¶0071-1st and 2nd sentences),, and wherein contending for the resource of the subsequent fixed frame period results in multiple nodes respectively transmitting multiple channel reservation signals within the fixed frame period(Hooli Fig.3 ¶0068-¶0069- cells conduct CCA followed by reservation signals.).


Allowable Subject Matter
Claims 7, 16, 31-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN C. HARPER/Primary Examiner, Art Unit 2462